DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-3, 7, 9-10, 14, 16 and 20 are currently amended. 
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 5/4/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that “As discussed during the interview conducted March 31, 2022, the claims recite an improvement in technology and, in particular, recite an improvement in user interaction modeling by generating a better model using machine learning…” [Arguments, pages 8-9].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that in the interview conducted March 31, 2022, suggestions were made regarding particular machine learning algorithms. For example, Examiner stated that “paragraph 25 of the present specification includes Al learning models (i.e. a recurrent neutral network ("RNN") model, a long
short-term memory ("LSTM") model, a time-based convolution network ("TCN") model). Further,
Paragraph 49 of the present specification includes particular deep learning models (i.e. a
two-dimensional ("2D") U-net architecture, a three-dimensional ("3D") convolutional neural network ("
CNN"), etc.)”.
Examiner observes that the amended claims do not recite any such particular algorithm. Instead, independent claim 1, for example, generically recites, in part, “…an artificial intelligence (“AI”) model to output a performance rating…”. Further, Claim 7 recites, in part, “…wherein the AI model is a time-series deep learning model”. None of the amended claims recite a specific algorithm or an otherwise detailed transformative step (See MPEP 2106.05(c) regarding a particular transformation). As such, Examiner considers the software application, processor, artificial intelligence, computer-readable medium and executable instructions to be recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;


Therefore, the amended claims do not recite significantly more than the judicial exception. As such, Examiner remains unpersuaded.

	Second, Applicant argues that “the claims clearly recite significantly more than a mere abstract idea… First, as noted above, the claims are directed to an improvement in computer technology, which supports a finding of “significantly more” under Step 2B of the Alice inquiry… Furthermore, the claims do not attempt to preempt all ways of “organizing human behavior” (the alleged abstract idea), which also further supports a finding of “significantly more” under Step 2B (see, e.g., November Memo, pp. 3-4).
	Second, the Office appears to focus on the physical or tangible elements in determining whether the claims are directed to eligible subject matter under 35 U.S.C. § 101. This interpretation of the claims is flawed… As recognized by the Federal Circuit in McRO, the “claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results” and “while the result may not be tangible, there is nothing that requires a method ‘be tied to a machine or transform the article’ to be patentable” (McRO slip op., p. 25 (citing Bilski, 561 U.S. at 603))… As set forth below in Section IV, the claims, when properly considered as a whole, recite novel and non-obvious subject matter, which undermines any allegation that the claims recite something “routine, well-known, or conventional” under Step 2B of the Alice inquiry” [Arguments, pages 9-11].
	In response, Applicant’s arguments are considered but are not persuasive. First, Examiner respectfully maintains that the claims do not recite significantly more than the abstract idea for the reasons stated in response to the argument above. Second, Examiner has not alleged that the claims recite something “routine, well-known, or conventional” under Step 2B of the Alice inquiry. As such, Examiner remains unpersuaded.


35 USC § 103 Rejections
	First, Applicant argues that “Applicant amends independent Claim 1 to recite… ““determine a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences.” O’Doherty and Oblinger, taken individually or in combination, do not disclose at least these limitations of Claim 1” [Arguments, pages 11-12].
In response, Applicant’s arguments are considered but are not persuasive. In light of the amended limitation, Examiner observes that through KSR Rationale D, the combination of O’Doherty and Oblinger discloses …determine a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
First, O’Doherty discloses a plurality of interaction sequences (O’Doherty, ¶ 4, A processor receives a plurality of actions for a user of an application (discloses receiving interaction data). A processor generates a unique identifier for each action of the plurality of actions. A processor generates a unique string of the generated unique identifiers for each action of the plurality of actions).
Further, Oblinger discloses performance metrics based on a skill levels of users, and labeling (Oblinger, ¶ 72, Regarding FIG. 5, with more particularity, the Resource Selection Criteria Workspace 238 includes a list of criteria 245 which may be used in evaluating resources. This list, provided by the system, is customized by domain; but in all domains, it involves criteria including, but not limited to issues such as: cost, time, timing, quality and risk associated with using a particular resource to satisfy the user's specific need. The initial system default might be to use all criteria and weight them equally), (Id., ¶ 16, a supervised learning algorithm is implemented for receiving user interaction data from among a database of user interaction records and an annotation scoring metric representing a measure of performance in locating resource response results displayed via a graphical interface. The algorithm generates ordering and annotation functions which are adaptable based on history), (Id., ¶ 38, As shown in FIG. 6, the User Interaction Records 19 (which include the actual resources selected by the users and the annotation schemes used to present them) and the Annotation Scoring Metric 46 are input to an Adaptive Annotation Algorithm 341 which is a supervised learning algorithm that generates functions for optimally annotating the response set for ease of use as defined by the Annotation Scoring Metric. For the purpose of this invention the terms rule and function are used interchangeably. Both refer to any data structure that can be executed by an interpreter in a way as to compute a set of labeled output values given a set of labeled input values).
One of ordinary skill in the art would have recognized that applying the known technique of Oblinger would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the scoring and tagging techniques of Oblinger to the interaction sequences teachings of O’Doherty would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying performance rating and tagging elements to O’Doherty with interaction sequences considered accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed performance scoring according to interaction sequences. Thus, through KSR Rationale D, the combination of O’Doherty and Oblinger discloses …determine a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences… As such, Examiner remains unpersuaded.
	
Second, Applicant argues that “to the extent the Examiner is asserting that the “predetermined threshold” disclosed in Paragraph [0029] of O’ Doherty is equivalent to the claimed “performance metric”… this “predetermined threshold” controls how many times a unique string is created for a particular user action and used to identify matching repeated patterns and does not represent any type of skill rating of a user performing an interaction sequence. Similarly, even if the minimum distance algorithm disclosed in O’ Doherty determines a distance or match between two strings, this distance at most represents a degree of similarly between a usage pattern of one user and historical usage patterns, which does not represent any type of “skill rating of a user performing an interaction sequence” [Arguments, page 12].
	In response, Applicant’s arguments are considered but are moot in view of the amended claims. In light of the amended limitation which further defines the performance metric, Examiner relies upon Oblinger as detailed in response to the above argument. As such, Examiner remains unpersuaded.

Third, Applicant argues that “Oblinger does not resolve the deficiencies of O’Doherty. In rejecting originally- presented Claim 2, which provided further details regarding the “performance metric” recited in Claim 1, the Office admits that O’ Doherty does not explicitly disclose the subject matter of this claim. (Office Action, p. 11). The Office, however, asserts that Paragraphs [0072] of Oblinger discloses “...a speed metric, an efficiency metric...,” as recited in originally-presented Claim 2 (Office Action, p. 11). This paragraph of Oblinger at most discloses evaluating resources returned in response to a query of a user using a list of criteria (e.g., cost, time, quality, risk). Judging the “performance” of a resource in supplying results to a query is not equivalent to the claimed “performance metric” recited in Claim 1 as this “performance metric” is associated with a skill level of the user providing the interaction sequence. Therefore, like O’ Doherty, Oblinger fails to teach or suggest an electronic processor configured to “determine a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences,” as recited in amended Claim 1” [Arguments, pages 12-13].
	In response, Applicant’s arguments are considered but are not persuasive. In light of the amended limitation which further defines the performance metric, Examiner relies upon KSR rationale D as detailed in response to the above argument, and further in the rejection below. As such, Examiner remains unpersuaded. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3, recites, in part, “…wherein the electronic processor is further configured to modify the user interface of the software application based on a future action of the current interaction pattern of the user predicted with the Al model”. However, the present disclose does not appear to mention anything regarding the modification of a user interface or any action based on a future action of an interaction pattern.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a machine (claims 1-8), a process (claims 9-15) and an article of manufacture (claims 16-20). 

Step 2A, Prong 1: Claims 1, 9 and 16 in part, recite the following abstract idea: 
…receive a collection of interaction data including a plurality of interaction sequences and data associated with each of the plurality of interaction sequences…
determine a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences… to output a performance rating for a received interaction sequence…
receive a current interaction sequence of a user for the software application, …to the current interaction pattern of the user to assign a performance rating to the current interaction sequence of the user,
and generate… as applied to the interaction pattern of the user, a recommendation…  for a modified user interaction pattern of the user… based on the performance rating [Claim 1],
…receiving… a collection of interaction data including a plurality of interaction sequences and data associated with each of the plurality of interaction sequences…
determining… a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences;
with the collection of interaction data and the performance metric determined for each of the plurality of interaction sequences… to output a performance rating for a received interaction sequence;
receiving… a current interaction sequence of a user…;
…to the current interaction pattern of the user to assign a performance rating to the current interaction sequence of the user; and…
and generating… via the Al model as applied to the current interaction pattern of the user, a recommendation…  for a modified user interaction pattern of the user… based on the assigned performance rating [Claim 9],
…receive a collection of interaction data including a plurality of interaction sequences and data associated with each of the plurality of interaction sequences;
determining a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences;
…with the collection of interaction data and the performance metric determined for each of the plurality of interaction sequences… to output a performance rating for a received interaction sequence;
receiving a current interaction sequence of a user;
…to the current interaction pattern of the user to assign a performance rating to the current interaction sequence of the user
and generating… as applied to the current interaction pattern of the user, a recommendation…  for a modified user interaction pattern of the user… based on the assigned performance rating [Claim 16].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, analyzing user interaction data for a software application and generating a modified user interaction pattern for the user is considered to be steps for managing personal behavior. As such, claims 1 9 and 16 are directed to concepts identified as abstract ideas.

Dependent claims 2-8, 10-15 and 17-20 recite limitations relative to the independent claims, including, for example: 
…wherein the performance rating includes at least one selected from a group consisting of a speed metric, an efficiency metric, and an accuracy metric [Claim 2],
…based on a future action of the current interaction pattern of the user predicted… [Claim 3],
…determine the performance metric by for each interaction sequence include in the plurality of interaction sequences predicting a user role for a user associated with the interaction sequence, predicting an intended task associated with the interaction sequence, determining a time associated with performing the intended task [Claim 4],
…rank, for each user role and each intended task, each interaction sequence included in the plurality interaction sequences based on the performance metric [Claim 5],
…identify interaction sequences associated with an expert skill level based on the ranking of each interaction sequence [Claim 6],
…generate the recommendation based on a comparison of the current interaction sequence to an interaction sequence included in the collection of interaction data, wherein the interaction sequence is associated with the same task and user role associated with the current interaction sequence [Claim 7],
…predict a user role for the user associated with the current interaction sequence, predict an intended task associated with the current interaction sequence, and determine a performance metric associated with the current interaction sequence [Claim 8],
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims  also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 9 and 16 only recite the following additional elements – 
A system for optimizing user interaction with a software application, the system comprising: an electronic processor configured to… train… as training data for performing supervised learning, an artificial intelligence ("Al") model…, apply the Al model, as trained… via the AI model… for display within a user interface… for the software application… [Claim 1],
A method for optimizing user interaction with a software application… with an electronic processor… with an electronic processor… training, with the electronic processor, as training data for performing supervised learning, an artificial intelligence ("Al") model…, apply the Al model, as trained, with the electronic processor… with the electronic processor, as training data for performing supervised learning, an artificial intelligence ("Al") model…, apply the Al model, as trained, via the AI model… for display within a user interface… for the software application [Claim 9],
A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising… training… as training data for performing supervised learning, an artificial intelligence ("Al") model…, apply the Al model, as trained… via the AI model… for display within a user interface… for the software application [Claim 16].

The software application, processor, artificial intelligence, computer-readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 9 and 16 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, independent claims 1, 9 and 16 only recite the following additional elements – 
A system for optimizing user interaction with a software application, the system comprising: an electronic processor configured to… train… as training data for performing supervised learning, an artificial intelligence ("Al") model…, apply the Al model, as trained… via the AI model… for display within a user interface… for the software application… [Claim 1],
A method for optimizing user interaction with a software application… with an electronic processor… with an electronic processor… training, with the electronic processor, as training data for performing supervised learning, an artificial intelligence ("Al") model…, apply the Al model, as trained, with the electronic processor… with the electronic processor, as training data for performing supervised learning, an artificial intelligence ("Al") model…, apply the Al model, as trained, via the AI model… for display within a user interface… for the software application [Claim 9],
A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising… training… as training data for performing supervised learning, an artificial intelligence ("Al") model…, apply the Al model, as trained… via the AI model… for display within a user interface… for the software application [Claim 16].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Doherty et al., U.S. Publication No. 2017/0075506 [hereinafter O’Doherty] in view of Oblinger et al., U.S. Publication No. 2002/0105532 [hereinafter Oblinger].

Regarding claim 1, O’Doherty discloses A system for optimizing user interaction with a software application, the system comprising: an electronic processor configured to receive a collection of interaction data including a plurality of interaction sequences and data associated with each of the plurality of interaction sequences…
receive a current interaction sequence of a user for the software application…
and generate… a recommendation, for display within a user interface, for a modified user interaction pattern of the user for the software application (O’Doherty, ¶ 4, A processor receives a plurality of actions for a user of an application (discloses receiving interaction data). A processor generates a unique identifier for each action of the plurality of actions. A processor generates a unique string of the generated unique identifiers for each action of the plurality of actions. A processor determines that a portion of a pattern of the unique string matches (discloses interaction sequences), within a predetermined threshold (discloses data associated with the interaction sequences), a portion of a pattern of a history of usage of a set of users of the application. A processor modifies a user interface of the application, for the user, based on the portion of the pattern of the matched unique string, within the predetermined threshold, the portion of the pattern of the history of usage), (Id., ¶ 24, In other embodiments, functionality program 110 generates a unique identifier for, both, the functional actions of the user and the data entered by the user. The unique identifiers are building blocks to make up a workflow, or usage pattern, for the user using application 130), (Id., ¶ 29, In decision 250, functionality program 110 determines whether there are any forms of repetition in usage patterns in the workflow. Functionality program 110 determines whether there are any forms of repetition by using a minimum distance algorithm across the entire history of usage (discloses performance metric), which will match the unique strings, or usage patterns, of the user using application 130 to patterns in the history of usage of application 130… For example, if nine is the predetermined threshold for the number of times that functionality program 110 will restart to step 210 after it is determined that there are no forms of repetition, then functionality program 110 will end after the tenth time that it is determined that there are no forms of repetition), (Id., ¶ 22, In step 205, functionality program 110 receives an indication of use of application 130. In one embodiment, the indication includes functional actions by a user. In some embodiments, the indication includes data entered by a user. In other embodiments, the indication includes functional actions and data entered by a user (discloses receiving current interaction sequence)), (Id., ¶ 18, usage database 120 may store already determined usage patterns of other users. For example, if a usage pattern for one user is matched to other usage patterns of other users, then functionality program 110 can suggest that usage pattern to other users. In the depicted embodiment, usage database 120 resides on server 30. In other embodiments, usage database 120 may reside on another server or another computing device, provided that usage database 120 is accessible to functionality program 110 via network 20).
While suggested, O’Doherty does not explicitly disclose… determine a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
… train, with the collection of interaction data and the performance metric determined for each of the plurality of interaction sequences as training data for performing supervised learning, an artificial intelligence ("Al") model to output a performance rating for a received interaction sequence… apply the Al model, as trained, to the current interaction pattern of the user to assign a performance rating to the current interaction sequence of the user, and… via the Al model as applied to the current interaction pattern of the user… based on the assigned performance rating.
However, through KSR Rationale D, the combination of O’Doherty and Oblinger discloses …determine a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
First, O’Doherty discloses a plurality of interaction sequences (O’Doherty, ¶ 4, A processor receives a plurality of actions for a user of an application (discloses receiving interaction data). A processor generates a unique identifier for each action of the plurality of actions. A processor generates a unique string of the generated unique identifiers for each action of the plurality of actions).
Further, Oblinger discloses performance metrics based on a skill levels of users, and labeling (Oblinger, ¶ 72, Regarding FIG. 5, with more particularity, the Resource Selection Criteria Workspace 238 includes a list of criteria 245 which may be used in evaluating resources. This list, provided by the system, is customized by domain; but in all domains, it involves criteria including, but not limited to issues such as: cost, time, timing, quality and risk associated with using a particular resource to satisfy the user's specific need. The initial system default might be to use all criteria and weight them equally), (Id., ¶ 16, a supervised learning algorithm is implemented for receiving user interaction data from among a database of user interaction records and an annotation scoring metric representing a measure of performance in locating resource response results displayed via a graphical interface. The algorithm generates ordering and annotation functions which are adaptable based on history), (Id., ¶ 38, As shown in FIG. 6, the User Interaction Records 19 (which include the actual resources selected by the users and the annotation schemes used to present them) and the Annotation Scoring Metric 46 are input to an Adaptive Annotation Algorithm 341 which is a supervised learning algorithm that generates functions for optimally annotating the response set for ease of use as defined by the Annotation Scoring Metric. For the purpose of this invention the terms rule and function are used interchangeably. Both refer to any data structure that can be executed by an interpreter in a way as to compute a set of labeled output values given a set of labeled input values).
One of ordinary skill in the art would have recognized that applying the known technique of Oblinger would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the scoring and tagging techniques of Oblinger to the interaction sequences teachings of O’Doherty would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying performance rating and tagging elements to O’Doherty with interaction sequences considered accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed performance scoring according to interaction sequences. Thus, through KSR Rationale D, the combination of O’Doherty and Oblinger discloses …determine a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
Oblinger further discloses … train, with the collection of interaction data and the performance metric determined for each of the plurality of interaction sequences as training data for performing supervised learning, an artificial intelligence ("Al") model to output a performance rating for a received interaction sequence… apply the Al model, as trained, to the current interaction pattern of the user to assign a performance rating to the current interaction sequence of the user, and… via the Al model as applied to the current interaction pattern of the user… based on the assigned performance rating (Oblinger, ¶ 14, It is yet another object of the present invention to provide an annotation function for a customer self service system for resource search and selection that implements a supervised learning algorithm wherein training data utilized for this algorithm is derived from prior user interactions and the annotation function is optimized based on an annotation scoring metric), (Id., ¶ 16, in an off-line process, a supervised learning algorithm is implemented for receiving user interaction data from among a database of user interaction records and an annotation scoring metric representing a measure of performance in locating resource response results displayed via a graphical interface. The algorithm generates ordering and annotation functions which are adaptable based on history of user interactions as provided in the database of user interaction records), (Id., ¶ 39, Each of the user interaction records and annotation metric serves as a training set for learning an ordering and annotation function 343. That is, the adaptive annotation algorithm 341 is implemented to optimize the annotation function 343 as measured by the feedback in the received interaction records 19. That is, the annotation function 343 .accepts an annotated list of resources, along with the user interaction records associated with the interactions that happened when this annotated list was presented to the user and returns a real value representing the performance of that annotation. For example, an annotation evaluation metric of a score computed by counting how far down from the top of the list was the user's selection given the annotation. Thus, according to this metric, a given annotation set would get the highest possible score if it had placed the resource eventually selected by the user at the top of the list of resources presented to the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the supervised learning and training elements of Oblinger in the analogous art of customer self service subsystems. 
 The motivation for doing so would have been to improve the ability to “the ability to drive any visualization system for presenting resource response results in the most beneficial and meaningful way to the user via an interface when performing search and resource selection” (Oblinger, ¶ 16), wherein an improved user interface experience is the object of O'Doherty’s user interface modification methodology [Oblinger, ¶ 16; O'Doherty, ¶ 4].

	
Regarding claim 2, the combination of O’Doherty and Oblinger discloses the system of claim 1, 
O’Doherty  further discloses…wherein the performance rating includes at least one selected from a group consisting of… and an accuracy metric (O’Doherty, ¶ 27, systems based on automatically learning the rules can be made more accurate simply by supplying more input data, while systems based on hand-written rules can only be made more accurate by increasing the complexity of the rules).
While suggested, O’Doherty does not explicitly disclose …a speed metric, an efficiency metric… (O’Doherty, ¶ 27, systems based on automatically learning the rules can be made more accurate simply by supplying more input data, while systems based on hand-written rules can only be made more accurate by increasing the complexity of the rules).
However, Oblinger discloses …a speed metric, an efficiency metric… (Oblinger, ¶ 72, Regarding FIG. 5, with more particularity, the Resource Selection Criteria Workspace 238 includes a list of criteria 245 which may be used in evaluating resources. This list, provided by the system, is customized by domain; but in all domains, it involves criteria including, but not limited to issues such as: cost (discloses efficiency metric), time, timing (discloses speed metric), quality and risk associated with using a particular resource to satisfy the user's specific need. The initial system default might be to use all criteria and weight them equally. Over time, however, the default criteria may be set by the system based upon user context, user prior transaction history and user behavior on prior searches).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the speed and efficiency metric elements of Oblinger in the analogous art of customer self service subsystems for the same reasons as stated in claim 1.

Regarding claim 3, the combination of O’Doherty and Oblinger discloses the system of claim 1, 
O’Doherty  further discloses… wherein the electronic processor is further configured to modify the user interface of the software application based on a future action of the current interaction pattern of the user (O’Doherty, Abstract, A processor modifies a user interface of the application, for the user, based on the portion of the pattern of the matched unique string, within the predetermined threshold, the portion of the pattern of the history of usage), (Id., ¶ 11, Unlike workflow systems within the current state of computer applications, the workflow within the present invention is not predefined, rather, by using a matching system, embodiments of the present invention can predict possible duplicated workflows and act on the predictions. Embodiments of the present invention detail a program that can be used to modify the user interface of a user using an application based on usage patterns of other users using the same application).
While suggested, O’Doherty does not explicitly disclose …predicted with the Al model
However, Oblinger discloses …predicted with the Al model (Oblinger, ¶ 14, It is yet another object of the present invention to provide an annotation function for a customer self service system for resource search and selection that implements a supervised learning algorithm wherein training data utilized for this algorithm is derived from prior user interactions and the annotation function is optimized based on an annotation scoring metric).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the AI elements of Oblinger in the analogous art of customer self service subsystems for the same reasons as stated in claim 1.


Regarding claim 4, the combination of O’Doherty and Oblinger discloses the system of claim 1, 
While suggested, O’Doherty does not explicitly disclose …wherein the electronic processor is configured to determine the performance metric by for each interaction sequence include in the plurality of interaction sequences predicting a user role for a user associated with the interaction sequence, predicting an intended task associated with the interaction sequence, determining a time associated with performing the intended task.
However, Oblinger discloses …wherein the electronic processor is configured to determine the performance metric by for each interaction sequence include in the plurality of interaction sequences predicting a user role for a user associated with the interaction sequence, predicting an intended task associated with the interaction sequence, determining a time associated with performing the intended task (Oblinger, ¶ 33, Regardless of the screen navigation path chosen, when the user initiates the query, the system 10 packages the user query with a detailed User Context Vector 25 summarizing what is known of the user's needs (discloses predicting an intended task) at this point), (Id., ¶ 34, the Classifying User Contexts sub-process 24, receives as input the user query and the raw context vector 25 and External User Data 11, and processes these against the User Interaction records 19 for this user/user group, data from the Context Attributes Master 14 and Attribute Value Functions 16. The system classifies this specified user interaction state and annotates the context vector 25' with a complete set of context parameters for use in subsequent processing. The Classifying User Contexts sub-process 24 particularly applies an inductive learning algorithm as an attempt to predict derived contexts (discloses predicting a user role). Additionally, the Classifying User Contexts sub-process 24 updates the Attribute Value Functions database 16 with more enhanced functions. The actual processing via Context Classifier and Context Applier is described in greater detail in commonly-owned, co-pending U.S. patent application… entitled CUSTOMER SELF SERVICE SUBSYSTEM FOR CLASSIFYING USER CONTEXTS…, the contents and disclosure of which are incorporated by reference as if fully set forth herein), (Id., ¶ 79, In the first process step, the traveler uses the Context Selection Workspace to specify their query 91 such as "Plan a trip to Vermont in June", for example…), (Id., ¶ 80, the traveler may click on the context attribute ("mode of transportation ", to stay with the example) to display a pull down menu to view the other values 94 (in either picture or word format) that could be assigned to this attribute ("Fly" for example). The traveler selects "fly" as an alternative to "drive", as illustrated with highlighting in FIG. 3. By "overriding " this attribute value and double clicking on it, the list of Value Resource parameters (include/exclude filters 95) for the attribute value "Fly" is displayed… The traveler may also specify resource priorities 96 by selecting, sequencing and weighting and specifying minimum and maximum values for relevant criteria such as cost, time, quality and risk on the Resource Selection Criteria Definition graphical user interface element on the Detail Specification Workspace (discloses determining a performance metric). The results of the traveler's search are then displayed via the Results Display Workspace of the third iconic interface 32 of FIG. 2. The traveler may immediately select one or more of the listed travel resources, request to see additional details on them, or request to see a response set graphic indicating the relative positioning of each resource along each of the axes (n-dimensions, relating to cost, time (discloses determining time associated with a task), quality and risk) specified earlier).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the task and role prediction elements of Oblinger in the analogous art of customer self service subsystems for the same reasons as stated in claim 1.

Regarding claim 5, the combination of O’Doherty and Oblinger discloses the system of claim 4, 
While suggested, O’Doherty does not explicitly disclose …wherein the electronic processor is configured to rank, for each user role and each intended task, each interaction sequence included in the plurality interaction sequences based on the performance metric.
However, Oblinger discloses …wherein the electronic processor is configured to rank, for each user role and each intended task, each interaction sequence included in the plurality interaction sequences based on the performance metric (Oblinger, ¶ 33, Regardless of the screen navigation path chosen, when the user initiates the query, the system 10 packages the user query with a detailed User Context Vector 25 summarizing what is known of the user's needs (discloses user task) at this point), (Id., ¶ 34,  The Classifying User Contexts sub-process 24 particularly applies an inductive learning algorithm as an attempt to predict derived contexts (discloses user role). Additionally, the Classifying User Contexts sub-process 24 updates the Attribute Value Functions database 16 with more enhanced functions), (Id., ¶ 37, According to the invention, Response Set Ordering and Annotation sub-process 34 receives as input the User Context Vector and Resource Response Set 35 and processes it against data from an Annotation Scoring Metric database 46 and User Interaction Records 19 for the particular user/group. This sub-process 34 weights and ranks the potential responses according to the resource selection criteria specified by the user on the Detailed Specification Workspace described herein, and takes into consideration the scoring metric. The sub-process 34 additionally tags the response set with data elements necessary for display and manipulation on a visualization system, including, but not limited to, the Results Display Workspace 32 described in the co-pending U.S. patent application Ser. No. ______ (YOR8-2000-0927, Atty Dckt#14072), and particularly generates as output an Annotated Resource Response Set 38).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the task and role ranking elements of Oblinger in the analogous art of customer self service subsystems for the same reasons as stated in claim 1.

Regarding claim 8, the combination of O’Doherty and Oblinger discloses the system of claim 1, 
While suggested, O’Doherty does not explicitly disclose … wherein the electronic processor is configured to predict a user role for the user associated with the current interaction sequence, predict an intended task associated with the current interaction sequence, and determine a performance metric associated with the current interaction sequence.
However, Oblinger discloses …wherein the electronic processor is configured to predict a user role for the user associated with the current interaction sequence, predict an intended task associated with the current interaction sequence, and determine a performance metric associated with the current interaction sequence (Oblinger, ¶ 33, Regardless of the screen navigation path chosen, when the user initiates the query, the system 10 packages the user query with a detailed User Context Vector 25 summarizing what is known of the user's needs (discloses predicting an intended task) at this point), (Id., ¶ 34, the Classifying User Contexts sub-process 24, receives as input the user query and the raw context vector 25 and External User Data 11, and processes these against the User Interaction records 19 for this user/user group, data from the Context Attributes Master 14 and Attribute Value Functions 16. The system classifies this specified user interaction state and annotates the context vector 25' with a complete set of context parameters for use in subsequent processing. The Classifying User Contexts sub-process 24 particularly applies an inductive learning algorithm as an attempt to predict derived contexts (discloses predicting a user role). Additionally, the Classifying User Contexts sub-process 24 updates the Attribute Value Functions database 16 with more enhanced functions. The actual processing via Context Classifier and Context Applier is described in greater detail in commonly-owned, co-pending U.S. patent application… entitled CUSTOMER SELF SERVICE SUBSYSTEM FOR CLASSIFYING USER CONTEXTS…, the contents and disclosure of which are incorporated by reference as if fully set forth herein), (Id., ¶ 79, In the first process step, the traveler uses the Context Selection Workspace to specify their query 91 such as "Plan a trip to Vermont in June", for example…), (Id., ¶ 80, the traveler may click on the context attribute ("mode of transportation ", to stay with the example) to display a pull down menu to view the other values 94 (in either picture or word format) that could be assigned to this attribute ("Fly" for example). The traveler selects "fly" as an alternative to "drive", as illustrated with highlighting in FIG. 3. By "overriding " this attribute value and double clicking on it, the list of Value Resource parameters (include/exclude filters 95) for the attribute value "Fly" is displayed… The traveler may also specify resource priorities 96 by selecting, sequencing and weighting and specifying minimum and maximum values for relevant criteria such as cost, time, quality and risk on the Resource Selection Criteria Definition graphical user interface element on the Detail Specification Workspace (discloses determining a performance metric). The results of the traveler's search are then displayed via the Results Display Workspace of the third iconic interface 32 of FIG. 2. The traveler may immediately select one or more of the listed travel resources, request to see additional details on them, or request to see a response set graphic indicating the relative positioning of each resource along each of the axes (n-dimensions, relating to cost, time (discloses determining time associated with a task), quality and risk) specified earlier).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the task and role prediction elements of Oblinger in the analogous art of customer self service subsystems for the same reasons as stated in claim 1.

Regarding claim 9, O’Doherty discloses A method for optimizing user interaction with a software application, the method comprising: receiving, with an electronic processor, a collection of interaction data including a plurality of interaction sequences and data associated with each of the plurality of interaction sequences (O’Doherty, ¶ 4, A processor receives a plurality of actions for a user of an application (discloses receiving interaction data). A processor generates a unique identifier for each action of the plurality of actions. A processor generates a unique string of the generated unique identifiers for each action of the plurality of actions. A processor determines that a portion of a pattern of the unique string matches (discloses interaction sequences), within a predetermined threshold (discloses data associated with the interaction sequences), a portion of a pattern of a history of usage of a set of users of the application. A processor modifies a user interface of the application, for the user, based on the portion of the pattern of the matched unique string, within the predetermined threshold, the portion of the pattern of the history of usage), (Id., ¶ 24, In other embodiments, functionality program 110 generates a unique identifier for, both, the functional actions of the user and the data entered by the user. The unique identifiers are building blocks to make up a workflow, or usage pattern, for the user using application 130);
receiving, with the electronic processor, a current interaction sequence of a user for the software application (Id., ¶ 22, In step 205, functionality program 110 receives an indication of use of application 130. In one embodiment, the indication includes functional actions by a user. In some embodiments, the indication includes data entered by a user. In other embodiments, the indication includes functional actions and data entered by a user (discloses receiving current interaction sequence));
and generating, with the electronic processor… a recommendation, for display within a user interface, for a modified user interaction pattern of the user for the software application (Id., ¶ 18, usage database 120 may store already determined usage patterns of other users. For example, if a usage pattern for one user is matched to other usage patterns of other users, then functionality program 110 can suggest that usage pattern to other users. In the depicted embodiment, usage database 120 resides on server 30. In other embodiments, usage database 120 may reside on another server or another computing device, provided that usage database 120 is accessible to functionality program 110 via network 20).
While suggested, O’Doherty does not explicitly disclose… determining, with the electronic processor, a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
… training, with the electronic process, with the collection of interaction data and the performance metric determined for each of the plurality of interaction sequences as training data for performing supervised learning, an artificial intelligence ("Al") model to output a performance rating for a received interaction sequence… apply the Al model, as trained, with the electronic processor, to the current interaction pattern of the user to assign a performance rating to the current interaction sequence of the user, and… via the Al model as applied to the current interaction pattern of the user… based on the assigned performance rating.
However, through KSR Rationale D, the combination of O’Doherty and Oblinger discloses …determining, with the electronic processor, a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
First, O’Doherty discloses a plurality of interaction sequences (O’Doherty, ¶ 4, A processor receives a plurality of actions for a user of an application (discloses receiving interaction data). A processor generates a unique identifier for each action of the plurality of actions. A processor generates a unique string of the generated unique identifiers for each action of the plurality of actions).
Further, Oblinger discloses performance metrics based on a skill levels of users, and labeling (Oblinger, ¶ 72, Regarding FIG. 5, with more particularity, the Resource Selection Criteria Workspace 238 includes a list of criteria 245 which may be used in evaluating resources. This list, provided by the system, is customized by domain; but in all domains, it involves criteria including, but not limited to issues such as: cost, time, timing, quality and risk associated with using a particular resource to satisfy the user's specific need. The initial system default might be to use all criteria and weight them equally), (Id., ¶ 16, a supervised learning algorithm is implemented for receiving user interaction data from among a database of user interaction records and an annotation scoring metric representing a measure of performance in locating resource response results displayed via a graphical interface. The algorithm generates ordering and annotation functions which are adaptable based on history), (Id., ¶ 38, As shown in FIG. 6, the User Interaction Records 19 (which include the actual resources selected by the users and the annotation schemes used to present them) and the Annotation Scoring Metric 46 are input to an Adaptive Annotation Algorithm 341 which is a supervised learning algorithm that generates functions for optimally annotating the response set for ease of use as defined by the Annotation Scoring Metric. For the purpose of this invention the terms rule and function are used interchangeably. Both refer to any data structure that can be executed by an interpreter in a way as to compute a set of labeled output values given a set of labeled input values).
One of ordinary skill in the art would have recognized that applying the known technique of Oblinger would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the scoring and tagging techniques of Oblinger to the interaction sequences teachings of O’Doherty would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying performance rating and tagging elements to O’Doherty with interaction sequences considered accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed performance scoring according to interaction sequences. Thus, through KSR Rationale D, the combination of O’Doherty and Oblinger discloses … determining, with the electronic processor, a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
Oblinger further discloses … training, with the electronic processor, with the collection of interaction data and the performance metric determined for each of the plurality of interaction sequences as training data for performing supervised learning, an artificial intelligence ("Al") model to output a performance rating for a received interaction sequence… apply the Al model, as trained, with the electronic processor, to the current interaction pattern of the user to assign a performance rating to the current interaction sequence of the user, and… via the Al model as applied to the current interaction pattern of the user… based on the assigned performance rating (Oblinger, ¶ 14, It is yet another object of the present invention to provide an annotation function for a customer self service system for resource search and selection that implements a supervised learning algorithm wherein training data utilized for this algorithm is derived from prior user interactions and the annotation function is optimized based on an annotation scoring metric), (Id., ¶ 16, in an off-line process, a supervised learning algorithm is implemented for receiving user interaction data from among a database of user interaction records and an annotation scoring metric representing a measure of performance in locating resource response results displayed via a graphical interface. The algorithm generates ordering and annotation functions which are adaptable based on history of user interactions as provided in the database of user interaction records), (Id., ¶ 39, Each of the user interaction records and annotation metric serves as a training set for learning an ordering and annotation function 343. That is, the adaptive annotation algorithm 341 is implemented to optimize the annotation function 343 as measured by the feedback in the received interaction records 19. That is, the annotation function 343 .accepts an annotated list of resources, along with the user interaction records associated with the interactions that happened when this annotated list was presented to the user and returns a real value representing the performance of that annotation. For example, an annotation evaluation metric of a score computed by counting how far down from the top of the list was the user's selection given the annotation. Thus, according to this metric, a given annotation set would get the highest possible score if it had placed the resource eventually selected by the user at the top of the list of resources presented to the user.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the supervised learning and training elements of Oblinger in the analogous art of customer self service subsystems for the same reasons as stated for claim 1.

Regarding claims 10-12, these claims recite limitations substantially similar to those in claims 2 and 4-5, respectively, and are rejected for the same reasons as stated above.

Regarding claim 15, the combination of O’Doherty and Oblinger discloses the method of claim 9, 
While suggested, O’Doherty does not explicitly disclose …predicting a user role for the user associated with the current interaction sequence, predicting an intended task associated with the current interaction sequence, and determining a performance metric associated with the current interaction sequence, wherein the recommendation is based on the performance metric associated with the current interaction sequence.
However, Oblinger discloses …predicting a user role for the user associated with the current interaction sequence, predicting an intended task associated with the current interaction sequence, and determining a performance metric associated with the current interaction sequence, wherein the recommendation is based on the performance metric associated with the current interaction sequence (Oblinger, ¶ 33, Regardless of the screen navigation path chosen, when the user initiates the query, the system 10 packages the user query with a detailed User Context Vector 25 summarizing what is known of the user's needs (discloses predicting an intended task) at this point), (Id., ¶ 34, the Classifying User Contexts sub-process 24, receives as input the user query and the raw context vector 25 and External User Data 11, and processes these against the User Interaction records 19 for this user/user group, data from the Context Attributes Master 14 and Attribute Value Functions 16. The system classifies this specified user interaction state and annotates the context vector 25' with a complete set of context parameters for use in subsequent processing. The Classifying User Contexts sub-process 24 particularly applies an inductive learning algorithm as an attempt to predict derived contexts (discloses predicting a user role). Additionally, the Classifying User Contexts sub-process 24 updates the Attribute Value Functions database 16 with more enhanced functions. The actual processing via Context Classifier and Context Applier is described in greater detail in commonly-owned, co-pending U.S. patent application… entitled CUSTOMER SELF SERVICE SUBSYSTEM FOR CLASSIFYING USER CONTEXTS…, the contents and disclosure of which are incorporated by reference as if fully set forth herein), (Id., ¶ 79, In the first process step, the traveler uses the Context Selection Workspace to specify their query 91 such as "Plan a trip to Vermont in June", for example…), (Id., ¶ 80, the traveler may click on the context attribute ("mode of transportation ", to stay with the example) to display a pull down menu to view the other values 94 (in either picture or word format) that could be assigned to this attribute ("Fly" for example). The traveler selects "fly" as an alternative to "drive", as illustrated with highlighting in FIG. 3. By "overriding " this attribute value and double clicking on it, the list of Value Resource parameters (include/exclude filters 95) for the attribute value "Fly" is displayed… The traveler may also specify resource priorities 96 by selecting, sequencing and weighting and specifying minimum and maximum values for relevant criteria such as cost, time, quality and risk on the Resource Selection Criteria Definition graphical user interface element on the Detail Specification Workspace (discloses determining a performance metric). The results of the traveler's search are then displayed via the Results Display Workspace of the third iconic interface 32 of FIG. 2. The traveler may immediately select one or more of the listed travel resources, request to see additional details on them, or request to see a response set graphic indicating the relative positioning of each resource along each of the axes (n-dimensions, relating to cost, time (discloses determining time associated with a task), quality and risk) specified earlier).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the task and role prediction elements of Oblinger in the analogous art of customer self service subsystems for the same reasons as stated in claim 1.

Regarding claim 16, O’Doherty discloses A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising: receiving a collection of interaction data including a plurality of interaction sequences and data associated with each of the plurality of interaction sequences (O’Doherty, ¶ 4, A processor receives a plurality of actions for a user of an application (discloses receiving interaction data). A processor generates a unique identifier for each action of the plurality of actions. A processor generates a unique string of the generated unique identifiers for each action of the plurality of actions. A processor determines that a portion of a pattern of the unique string matches (discloses interaction sequences), within a predetermined threshold (discloses data associated with the interaction sequences), a portion of a pattern of a history of usage of a set of users of the application. A processor modifies a user interface of the application, for the user, based on the portion of the pattern of the matched unique string, within the predetermined threshold, the portion of the pattern of the history of usage), (Id., ¶ 24, In other embodiments, functionality program 110 generates a unique identifier for, both, the functional actions of the user and the data entered by the user. The unique identifiers are building blocks to make up a workflow, or usage pattern, for the user using application 130), (Id., ¶ 49, A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire);
receiving a current interaction sequence of a user for the software application (Id., ¶ 22, In step 205, functionality program 110 receives an indication of use of application 130. In one embodiment, the indication includes functional actions by a user. In some embodiments, the indication includes data entered by a user. In other embodiments, the indication includes functional actions and data entered by a user (discloses receiving current interaction sequence));
and generating… a recommendation, for display within a user interface, for a modified user interaction pattern of the user for the software application (Id., ¶ 18, usage database 120 may store already determined usage patterns of other users. For example, if a usage pattern for one user is matched to other usage patterns of other users, then functionality program 110 can suggest that usage pattern to other users. In the depicted embodiment, usage database 120 resides on server 30. In other embodiments, usage database 120 may reside on another server or another computing device, provided that usage database 120 is accessible to functionality program 110 via network 20).
While suggested, O’Doherty does not explicitly disclose… determining a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
… training, with the collection of interaction data and the performance metric determined for each of the plurality of interaction sequences as training data for performing supervised learning, an artificial intelligence ("Al") model to output a performance rating for a received interaction sequence… apply the Al model, as trained, to the current interaction pattern of the user to assign a performance rating to the current interaction sequence of the user, and… via the Al model as applied to the current interaction pattern of the user… based on the assigned performance rating.
However, through KSR Rationale D, the combination of O’Doherty and Oblinger discloses …determine a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
First, O’Doherty discloses a plurality of interaction sequences (O’Doherty, ¶ 4, A processor receives a plurality of actions for a user of an application (discloses receiving interaction data). A processor generates a unique identifier for each action of the plurality of actions. A processor generates a unique string of the generated unique identifiers for each action of the plurality of actions).
Further, Oblinger discloses performance metrics based on a skill levels of users, and labeling (Oblinger, ¶ 72, Regarding FIG. 5, with more particularity, the Resource Selection Criteria Workspace 238 includes a list of criteria 245 which may be used in evaluating resources. This list, provided by the system, is customized by domain; but in all domains, it involves criteria including, but not limited to issues such as: cost, time, timing, quality and risk associated with using a particular resource to satisfy the user's specific need. The initial system default might be to use all criteria and weight them equally), (Id., ¶ 16, a supervised learning algorithm is implemented for receiving user interaction data from among a database of user interaction records and an annotation scoring metric representing a measure of performance in locating resource response results displayed via a graphical interface. The algorithm generates ordering and annotation functions which are adaptable based on history), (Id., ¶ 38, As shown in FIG. 6, the User Interaction Records 19 (which include the actual resources selected by the users and the annotation schemes used to present them) and the Annotation Scoring Metric 46 are input to an Adaptive Annotation Algorithm 341 which is a supervised learning algorithm that generates functions for optimally annotating the response set for ease of use as defined by the Annotation Scoring Metric. For the purpose of this invention the terms rule and function are used interchangeably. Both refer to any data structure that can be executed by an interpreter in a way as to compute a set of labeled output values given a set of labeled input values).
One of ordinary skill in the art would have recognized that applying the known technique of Oblinger would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the scoring and tagging techniques of Oblinger to the interaction sequences teachings of O’Doherty would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying performance rating and tagging elements to O’Doherty with interaction sequences considered accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed performance scoring according to interaction sequences. Thus, through KSR Rationale D, the combination of O’Doherty and Oblinger discloses …determining a performance metric for each of the plurality of interaction sequences, wherein the performance metric is a label assigned to each of the plurality of interaction sequences based on a skill level of users performing each of the plurality of interaction sequences…
Oblinger further discloses … training, with the collection of interaction data and the performance metric determined for each of the plurality of interaction sequences as training data for performing supervised learning, an artificial intelligence ("Al") model to output a performance rating for a received interaction sequence… apply the Al model, as trained, to the current interaction pattern of the user to assign a performance rating to the current interaction sequence of the user, and… via the Al model as applied to the current interaction pattern of the user… based on the assigned performance rating (Oblinger, ¶ 14, It is yet another object of the present invention to provide an annotation function for a customer self service system for resource search and selection that implements a supervised learning algorithm wherein training data utilized for this algorithm is derived from prior user interactions and the annotation function is optimized based on an annotation scoring metric), (Id., ¶ 16, in an off-line process, a supervised learning algorithm is implemented for receiving user interaction data from among a database of user interaction records and an annotation scoring metric representing a measure of performance in locating resource response results displayed via a graphical interface. The algorithm generates ordering and annotation functions which are adaptable based on history of user interactions as provided in the database of user interaction records), (Id., ¶ 39, Each of the user interaction records and annotation metric serves as a training set for learning an ordering and annotation function 343. That is, the adaptive annotation algorithm 341 is implemented to optimize the annotation function 343 as measured by the feedback in the received interaction records 19. That is, the annotation function 343 .accepts an annotated list of resources, along with the user interaction records associated with the interactions that happened when this annotated list was presented to the user and returns a real value representing the performance of that annotation. For example, an annotation evaluation metric of a score computed by counting how far down from the top of the list was the user's selection given the annotation. Thus, according to this metric, a given annotation set would get the highest possible score if it had placed the resource eventually selected by the user at the top of the list of resources presented to the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the supervised learning and training elements of Oblinger in the analogous art of customer self service subsystems for the same reasons as stated for claim 1.

Regarding claims 17-18, these claims recite limitations substantially similar to those in claims 4-5, respectively, and are rejected for the same reasons as stated above.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Doherty in view of Oblinger and in further view of Brew et al., U.S. Publication No. 2019/0050588 [hereinafter Brew].

Regarding claim 6, the combination of O’Doherty and Oblinger discloses the system of claim 5…
While suggested, the combination of O’Doherty and Oblinger does not explicitly disclose …wherein the electronic processor is configured to identify interaction sequences associated with an expert skill level based on the ranking of each interaction sequence.
However, Brew discloses …wherein the electronic processor is configured to identify interaction sequences associated with an expert skill level based on the ranking of each interaction sequence (Brew, ¶ 21, if the content 150 is a review of a book, then the field may be that book. The level of expertise may indicate how skilled or knowledgeable one is in the field, or the level may indicate the verification system's confidence in the poster's knowledge of the field. In some embodiments, a field is associated with a set of available levels, and an expertise may include the field as well as one of the available levels associated with that field. For example, and not by way of limitation, the set of available levels for the field of plumbing may include the following: home owner, newbie, amateur, novice, expert. In some embodiments, each available level for a field is indicated by a corresponding numeral used as a ranking, but it will be understood that this need not be the case), (Id., ¶ 22, the verification system 100 utilizes machine learning, such as natural language processing, to determine the expertise to be verified based at least in part on the content 150 provided by the poster. In many cases, the poster may explicitly claim an expertise, including a field and sometimes also a level, and the verification system 100 may detect that claim of expertise for later verification).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty and the supervised learning and training elements of Oblinger to include the expertise ranking elements of Brew in the analogous art of expertise verification applications.
The motivation for doing so would have been to improve a user experience by “providing a mechanism to automatically verify a poster's expertise” (Brew, ¶ 14), wherein an improved user interface experience is the object of O'Doherty’s user interface modification methodology [Brew, ¶ 14; Oblinger, ¶ 16; O'Doherty, ¶ 4].

Regarding claims 13 and 19, these claims recite limitations substantially similar to those in claim 6, and are rejected for the same reasons as stated above.



Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Doherty in view of Oblinger and Bew and in further view of Sankaran et al., U.S. Publication No. 2019/0147366 [hereinafter Sankaran].

Regarding claim 7, the combination of O’Doherty, Oblinger and Brew discloses the system of claim 6…
O’Doherty further discloses …wherein the electronic processor is configured to generate the recommendation based on a comparison of the current interaction sequence to an interaction sequence included in the collection of interaction data… (O’Doherty, ¶ 4, A processor generates a unique string of the generated unique identifiers for each action of the plurality of actions. A processor determines that a portion of a pattern of the unique string matches, within a predetermined threshold, a portion of a pattern of a history of usage of a set of users of the application. A processor modifies a user interface of the application, for the user, based on the portion of the pattern of the matched unique string, within the predetermined threshold, the portion of the pattern of the history of usage).
While suggested, O’Doherty does not explicitly disclose …wherein the interaction sequence is associated with the same task and user role associated with the current interaction sequence… and wherein the Al model is a time-series deep learning model.
However, Oblinger discloses … wherein the interaction sequence is associated with the same task and user role associated with the current interaction sequence… (Oblinger, ¶ 33, Regardless of the screen navigation path chosen, when the user initiates the query, the system 10 packages the user query with a detailed User Context Vector 25 summarizing what is known of the user's needs (discloses user task) at this point), (Id., ¶ 34,  The Classifying User Contexts sub-process 24 particularly applies an inductive learning algorithm as an attempt to predict derived contexts (discloses user role). Additionally, the Classifying User Contexts sub-process 24 updates the Attribute Value Functions database 16 with more enhanced functions), (Id., ¶ 37, According to the invention, Response Set Ordering and Annotation sub-process 34 receives as input the User Context Vector and Resource Response Set 35 and processes it against data from an Annotation Scoring Metric database 46 and User Interaction Records 19 for the particular user/group. This sub-process 34 weights and ranks the potential responses according to the resource selection criteria specified by the user on the Detailed Specification Workspace described herein, and takes into consideration the scoring metric. The sub-process 34 additionally tags the response set with data elements necessary for display and manipulation on a visualization system, including, but not limited to, the Results Display Workspace 32 described in the co-pending U.S. patent application Ser. No. ______ (YOR8-2000-0927, Atty Dckt#14072), and particularly generates as output an Annotated Resource Response Set 38).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty to include the task and role prediction elements of Oblinger in the analogous art of customer self service subsystems for the same reasons as stated in claim 1.
While suggested in the AI elements of Oblinger, the combination of O’Doherty, Oblinger and Brew does not explicitly disclose …and wherein the Al model is a time-series deep learning model.
However, Sankaran discloses …and wherein the Al model is a time-series deep learning model (Sankaran, ¶ 38, the deep classification engines 300, 310, and 320 utilize different types of deep classifiers that are optimal to process different types of multimodal information. For example, the first deep classification engine 300 can utilize convolutional neural networks (CNNs) to process time-series data 200, the second deep classification engine 310 can utilize deep Boltzmann machines (DBMs) to process unstructured textual data 210, and the third deep classification engine 320 can utilize recurrent neural networks (RNNs) to process multimedia data 220. CNNs are well-suited for handling time-series classification of data which, by nature is of high dimensionality, is large in data size, and is continually updating. In addition, DBM classifiers are well-suited for modeling and extracting features from a large collection of unstructured text data sources, and CNNs are well-suited for extracting visual features from image data and extracting features from voice data). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the interaction sequence determination and prediction elements of O'Doherty and the supervised learning and training elements of Oblinger and the expertise ranking elements of Brew to include the deep learning elements of Sankaran in the analogous art of modeling user profiles.
The motivation for doing so would have been to improve a user experience by providing improved “user interfaces that enable users to register with, and access services provided by, the recommendation computing platform 130.” (Sankaran, ¶ 16), wherein an improved user interface experience is the object of O'Doherty’s user interface modification methodology [Sankaran, ¶ 16; Brew, ¶ 14; Oblinger, ¶ 16; O'Doherty, ¶ 4].


Regarding claims 14 and 20, these claims recite limitations substantially similar to those in claim 7, and are rejected for the same reasons as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dan et al., U.S. Patent No. 6,401,111, discloses an interaction monitor and interaction history for service applications.
Flammante et al., U.S. Publication No. 2005/0132381 discloses a method and system for automatically generating service interfaces for a service oriented architecture.
Abuelsaad et al., U.S. Publication No. 2014/0195297 discloses an analysis of usage patterns and upgrade recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/              Examiner, Art Unit 3624                                                                                                                                                                                          /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624